Exhibit 10.1

 

 



SECOND AMENDMENT
TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of May 5, 2015, by and between SILICON VALLEY
BANK (“Bank”) and SAJAN, INC. (“Borrower”).

 

RECITALS

 

A.           Bank and Borrower are parties to that certain Amended and Restated
Loan and Security Agreement dated as of March 28, 2013, as amended by a First
Amendment to Amended and Restated Loan and Security Agreement dated as of March
26, 2015 (the “First Amendment”; as amended by the First Amendment, the “Loan
Agreement”).

 

B.           The First Amendment incorrectly stated that compliance with Section
6.9(a) is tested at the end of each quarter, rather than at the end of each
month. This Amendment corrects that mistake.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.           Amendments to Loan Agreement.

 

2.1.           Section 6.9 (Financial Covenants). Section 6.9 is amended and
restated, to read as follows:

 

6.9 Financial Covenants. Maintain at all times the following covenants, to be
tested as of the last day of each month:

 

(a) Tangible Net Worth. On a consolidated basis, Tangible Net Worth of at least
$2,500,000, increasing as of the last day of each fiscal quarter of Borrower by
an amount equal to 25% of the sum of (i) Net Income for such quarter, (ii) any
increase in the principal amount of outstanding Subordinated Debt during such
quarter, and (iii) the net amount of proceeds received by Borrower in such
quarter from the sale or issuance of equity securities. Losses in any quarter
shall not reduce the required Tangible Net Worth.

 

(b) EBITDA. Upon the consummation of a Permitted Acquisition, Section 6.9(a)
shall cease to be of any force or effect, and thereafter Borrower shall
maintain, on a consolidated basis, EBITDA of at least $1.00 for the trailing six
(6) month period ending on the last day of each month.

 



 

 

 

2.2.           Exhibit C (Compliance Certificate). Exhibit C of the Loan
Agreement is replaced by Exhibit C attached hereto.

 

3.           Limitation of Amendments.

 

3.1.           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2.           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

5.           Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto
and (b) such other documents as the Bank may reasonably request.

 

[Signature page follows.]

 

-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

SAJAN, INC.

 

By /s/ Thomas P. Skiba   Name: Thomas Skiba   Title: Chief Financial Officer  

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By /s/ Tom Hertzberg   Name: Tom Hertzberg   Title: Vice President  

 

 

 

 

-3-

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:           

 

I.Tangible Net Worth (Section 6.9) (a)

 

Required:$2,500,000

 

Actual:

 

A. Total Assets $_____       B. Intangible Assets $_____       C. Total
Liabilities $_____       D. Subordinated Debt $_____       E. Tangible Net Wort
(A-B- C÷D) ______

 

Is line E equal to or great than $2,500,000*?

 

_______ No, not in compliance           _______ Yes, in compliance

 

*For measurements after the First Amendment Date, increase by 25% of Net income,
increase in the principal amount of Subordinated Debt and new equity net
proceeds on quarterly basis.

 

II.EBITDA (Section 6.9 (b))

 

Required:$1.00 for rolling 6-month period

 

Actual:

 

  A. Net Income [Line II.A] $_____             B. To the extent included in the
determination of Net Income               1. The provision for income taxes
$_____               2. Depreciation expense $_____               3.
Amortization expense $_____          

 



-4-

 

 

 

    4. Net Interest Expense $_____               5. All other charges which are
both non-cash and non-recurring $_____               6. All non-cash income
$_____               7. The sum of lines 1 through 5 minus line 6 $_____        
    C. EBITDA (line A plus line B.7) ______

 

Is line C equal to or greater than $1.00?

 

_______ No, not in compliance           _______ Yes, in compliance

 

-5-

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:      FROM: SAJAN, INC.  

 

The undersigned authorized officer of SAJAN, INC. (“Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending __________ with all
required covenants except as noted below: (2) there are no continuing Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all requited tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes    No

Audited financial statements

10-Q, 10-K, and 8-K

Annually within 120 days of FYE

Within 5 days after filing with SEC

Yes    No

Yes    No

Transaction Report, A/R & A/P Agings Monthly within 30 days Yes    No Collateral
Audit Annually, unless conditions Warrant.  Requirement waived if no amounts are
outstanding on the LOC Yes    No Annual financial projections Within 30 days of
FYE Yes    No

 

 

-1-

 



 

Financial Covenant Required Actual Complies Maintain at all times (measured
monthly)       Minimum Tangible Net Worth $2,500,000* $ Yes    No

*plus 25% of quarterly Net Income, Subordinated Debt and new equity

EBITDA (after Permitted Acquisition) trailing 6 months

$1.00 $ Yes    No

 

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1, if any, attached hereto arc true and accurate as of the date of this
Certificate.

 

 

 

 

 



-2-

